Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 6/22/21. Claims 1, 4-7, 9, 10, 13-16, 18 and 19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/21 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, 10, 13-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (USPN. 2018/0189857).

1, 10 and 19.    A method, system and product for optimizing display of user content that concerns a product, comprising memory and processor (fig. 1, 7 and 8, cpu and memory, and Abstract, product recommendation):
selecting product-resemblance the user content for optimization of display (fig. 1, item 102, user input context), wherein the product-resemblance user content is based solely upon visual and textual information, by excluding information from a conversation with the user (par. 33, AI’s conversation includes voice and text input by the user and any combination such as text input only.  Note that user content is selected from current user input and user profile comprised of past user input and additional models, see pars. 16 and 32.  User input and information may be without audio based on embodiments such as no microphone jack and less input elements, fig. 6, par. 54 which implies voice information and exchange do not take place.  See par. 34* where system determinations are solely based on a SIGNLE user input, thus do not converse back and forth), and
(Note: Applicant’s disclosure does not focus or teach filtering non voice data, where all relevant data is analyzed and considered, see specification, par. 6)
limiting the product-resemblance user content only to include visual and textual information about resemblance to the product (pars. 32-34, product extraction, textual recommendations)
processing one or more content properties associated with the user content (figs. 1 and 5, par. 4 and 19, product related keyword and criteria for characteristics);
generating plural categories of the user content based on categorization criteria, wherein the categorization criteria is based on the processed content properties (figs. 4 and 5, pars. 51 and 53, 
randomizing the user content within each of the plural categories (par. 33, products and services are associated with user categorized/classified content based on AI); 
providing the plural categories of the user content to an artificial intelligence model (fig. 1, pars. 4 and 29, AI);
associating a score with each of the plural categories of the user content by the artificial intelligence model (figs. 5, 8 and 9, pars. 4 and 68, display by AI analysis and rank);
generating a product-resemblance rank for each of the plural categories based on the score associated with each of the plural categories of the user content (figs. 4, 5, 8 and 9, item 412, pars. 4, 52 and 68, AI analysis and product ranker);
filtering the user content to be optimized for display based on the product-resemblance ranking of the user content (pars. 36 and 38, ranking and providing products to user categories such as brand of coffee);
optimizing the display of the user content based on an order of the product resemblance rank of each of the plural categories of the user content (figs. 5, 8 and 9, pars. 4,36, 38 and 68, display by AI analysis and rank).
Receiving interaction data on the optimized display of the plural categories of the user content (pars. 36, 38 and 61, collaborate work, user input); and
Ranking the plural categories of the user content based on the received interaction data (pars. 36, 38 and 61, collaborate work, user input, final rank);



5 and 14.    The method of claim 4, wherein the image comprises a product image retrieved from a product catalog (fig. 1, item 118, par. 36, product store).

6 and 15.    The method of claim 5, wherein the product catalog is a fashion related product catalog (figs. 1 and 5, product store including sporty items, see also coffee, par. 36).

7 and 16.    The method of claim 1, wherein the categorization criteria comprises number of pieces of the user content and location of display of the user content (fig. 1, user profile and pars. 33 and 35, categorization/classification uses user profile information including related services based on location).

9 and 18.    The method of claim 1, wherein the artificial intelligence model is one of a neural network model, a nearest neighbor model, a k-nearest neighbor clustering model, a singular value decomposition model, a principal component analysis model, or an entity embeddings model (pars. 21, 27 and 31, embeddings and models used to analyze data).

Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive.  Please see comments below.


Examiner disagrees.  
Applicant’s disclosure does not focus or teach filtering non voice data, but instead teaches all relevant data is analyzed and considered, see specification, par. 6.   Limiting the product-resemblance user content only to include visual and textual information about resemblance to the product is however taught by Wu in particular applications of use (pars. 32-34, product extraction, textual recommendations, see further explanation below).
The updated rejection relies on user content selected from current user input and may include user profile comprising past user input and additional models, see pars. 16 and 32.  User input and information may be without audio based on embodiments such as no microphone jack and less input elements, fig. 6, par. 54 which imply voice information and exchange do not take place.  Clearly, handling audio data in many embodiments in Wu system is a useful feature and not a limitation or option that would prohibit the system from functioning normally, such as with or without a microphone option on the user device with the audio feature turned off for extended period of time. In addition, Wu clearly teaches system determinations are solely based on a SIGNLE user input, thus do not converse back and forth, as inadequately proposed by the Applicants.  As such, the updated rejection is maintained.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





July 2, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158